 
 
I 
108th CONGRESS 2d Session 
H. R. 3718 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2004 
Mr. Goode introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow State government employers to contribute to section 403(b) pension plans. 
 
 
1.Contributions to section 403(b) pension plans allowed by state government employers 
(a)In generalClause (ii) of section 403(b)(1)(A) of the Internal Revenue Code of 1986 is amended by striking , who performs services for an educational organization described in section 170(b)(1)(A)(ii),. 
(b)Effective DateThe amendment made by this section shall apply to years beginning after the date of the enactment of this Act.   
 
